COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Peggy Pierce v. Gary T. Brock, M.D. and Gary T. Brock,
                            M.D., P.A.
Appellate case number:      01-18-00954-CV
Trial court case number:    2018-42395
Trial court:                157th District Court of Harris County

        Appellant, Peggy Pierce, has filed a notice of interlocutory appeal of the trial
court’s order denying her “Anti-SLAPP Motion to Dismiss.” On November 2, 2018, the
trial court clerk notified the Clerk of this Court that the clerk’s record was complete but
appellant had not made payment arrangements. The Clerk of this Court then notified
appellant that the appeal was subject to dismissal unless she provided proof that she had
paid, or made arrangements to pay, the fee for preparation of the clerk’s record. See TEX.
R. APP. P. 37.3(b). On November 5, 2018, appellant provided proof of payment of the fee
for preparation of the clerk’s record. However, a clerk’s record has not yet been filed.
       Accordingly, the trial court clerk is direct to prepare and file a clerk’s record
in this appeal no later than 10 days from the date of this order. See TEX. R. APP. P.
35.1(b), 35.3(c).
       It is so ORDERED.
Judge’s signature: __/s/ Russell Lloyd______
                   x Acting individually     Acting for the Court

Date: _November 20, 2018_____________________




                                            1